Opinion issued June 4, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00093-CV
                           ———————————
            SOUTH TEXAS MEDICAL CLINICS, P.A., Appellant
                                        V.
 MARIA BARRERA, INDIVIDUALLY AND AS NEXT FRIEND OF V.B.
  AND F.B., MINORS, DAVID A. BARRERA, GABRIELA BARRERA,
KARLA BARRERA AND STEFANI BARRERA, AS WRONGFUL DEATH
         BENEFICIARIES OF SONIA BARRERA, Appellees



                   On Appeal from the 434th District Court
                          Fort Bend County, Texas
                    Trial Court Cause No. 12DCV198295


                         MEMORANDUM OPINION

      On April 15, 2013, we granted the unopposed motion by appellant, South

Texas Medical Clinics, P.A., to abate the appeal for mediation proceedings.
      Appellant has filed an unopposed motion to dismiss the appeal, stating that

the parties have reached a mediated settlement of the underlying case. See TEX. R.

APP. P. 10.3(a)(2), 42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we reinstate the appeal, grant appellant’s motion to dismiss,

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss all other

pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Bland.




                                         2